Citation Nr: 9934989	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  96-00 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from June 1993 to March 
1995.

This appeal arises from a July 1995, Department of Veterans 
Affairs (VARO), San Juan, Puerto Rico rating decision, which, 
in pertinent part, denied the appellant entitlement to 
service connection for a nervous disorder.

The Board remanded the appellant's claim for further 
development in a November 1997 decision.  Additional 
development was completed and the claim has been returned to 
the Board for further adjudication.


FINDINGS OF FACT

1.  The appellant served on active duty from June 1993 to 
March 1995.

2.  The appellant has diagnoses in the record of alcohol 
dependence in remission, and borderline personality disorder 
with narcissist, dependent and antisocial traits.

3.  The appellant has not submitted competent medical evidence 
establishing that he currently has an acquired psychiatric 
disorder.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well grounded 
claim for entitlement to service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for an acquired 
psychiatric disorder.  Under pertinent law and VA regulations, 
service connection may be granted if a psychiatric disability 
was incurred or aggravated during service, or as a result of 
service, or if psychosis manifested to a compensable degree 
within one year thereafter.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 1991); 38 C.F.R. §§ 3.303, 3.309 (1999).  It is not 
necessary to have a diagnosis of a particular disability 
during service, but it is necessary to have manifestations 
sufficient to establish that a disability was present.  
38 C.F.R. § 3.303(d) (1999).

The appellant must demonstrate three elements to establish 
that a claim is well grounded.  First, the appellant must 
present medical evidence of a current disability.  Second, the 
appellant must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the appellant must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468-69; 
Caluza v. Brown, 7 Vet.App. 498 (1995); Layno v. Brown, 6 
Vet.App. 465 (1994); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

The appellant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 C.F.R. 
§ 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of symptomatology 
was demonstrated thereafter, and includes competent evidence 
relating the current condition to that symptomatology.  Savage 
v. Gober, 10 Vet.App 488, 495-98 (1997).  

The initial question to be answered regarding the issue on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464, 1467-68 (Fed. Cir. 1997).  Although the 
claim need not be conclusive, it must be accompanied by 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is plausible.  Tirpak 
v. Derwinski, 2 Vet.App. 609 (1992).  

The appellant's May 1993 military enlistment examination shows 
that his psychiatric evaluation was normal.

Service records reveal that the appellant was admitted for 
psychiatric evaluation in March 1994.  He was referred due to 
suicidal ideation.  He reported having many "problems" and 
claimed that he had no reason to live.  He also reported 
feeling "depressed" since the age of 12 years.  He 
acknowledged seeing a psychiatrist when he was 14-15 due to 
"depression, loneliness, and confusion."  He reported 
several suicide attempts during high school.  He denied 
academic problems, but reported getting into multiple fights 
for which he was suspended and "kicked out" of many schools.  
He reported drinking "various amounts" of alcohol "every 
weekend."  He admitted to 2 alcohol-related incidents and 1 
blackout, and reported feeling guilty about his drinking as it 
had effected his reputation.  The impression of the examiner 
was that the appellant was uncooperative and elusive, and 
reported significant risk factors for suicidal intention.  It 
was felt that he needed hospitalization for safety and 
stabilization.  Axis I diagnosis was of Alcohol Abuse, rule 
out Alcohol Dependence; and Axis II diagnosis was of 
Borderline Personality disorder with Dependent and 
Narcissistic Traits.  

The appellant completed a 6 week, Level III, alcohol 
rehabilitation program from April 1994 to May 1994.  He was to 
return to full duty with participation in an aftercare 
program.  

A July 1994 treatment record reported that the appellant 
denied any recurrence of suicidal ideation since his release 
from the NHSD Level III in May 1994.  He claimed that he was 
attending aftercare and that he had been continuously sober.  
Mental status examination revealed that he was alert, 
cooperative and expressed concerns regarding his 
administrative status.  He had full ranging affect with no 
cognitive impairment or psychotic mentation.  He had no 
current suicidal or homicidal ideation.  The impression was of 
alcohol dependence, in early full remission on Axis I, and 
borderline personality disorder with dependent and 
narcissistic traits on Axis II.

A July 1994 treatment entry reported that the appellant was 
seen for complaints of knee pain and subsequently became 
emotional.  A history of psychiatric disease and treatment for 
alcohol dependence and suicidal ideation was noted.  The 
examiner assessed a past history of serious suicidal ideation, 
intention, and action, and noted that he presented with life 
stressors and questionable ideation.  He was referred for 
evaluation.  At his follow up in August 1994, his mental 
status examination was within normal limits.  He denied 
suicidal ideation or intent.  There was no evidence of a 
thought process or content disorder.  Diagnoses remained 
alcohol dependence in early full remission on Axis I, and 
borderline personality disorder with dependent and 
narcissistic features on Axis II.  He reported feeling 
"stressed" and appeared anxious in September 1994.  There 
was no evidence of a thought disorder.  Diagnoses remained 
unchanged.  In December 1994, he reported difficulties 
sleeping which had been going on for as long as he could 
remember.  Sleep hygiene was discussed.  His mental status was 
within normal limits.  His alcohol dependence remained in 
remission and his borderline personality improved.

A January 1995 hospitalization summary reported that the 
appellant was admitted for expression of suicidal ideation.  
The following day he was determined to be convincingly not 
suicidal or homicidal.  The examiner indicated that he was not 
considered mentally ill and could return to full duty, but 
that he exhibited long-standing disorder of character and 
behavior which was of such severity as to interfere with his 
serving adequately in the military.  Therefore, military 
separation was recommended.  It was indicated that he did not 
possess a severe mental disease or defect, and was discharged.  
His admission diagnosis was reported as alcohol dependence in 
full early remission, and his principle diagnosis was 
borderline personality disorder with narcissist, dependent and 
antisocial traits.

Subsequent treatment entries indicated that the appellant was 
followed for his psychiatric complaints.  He presented a 
positive plan for his immediate and long-range future.  He was 
discharged from the military for personality disorder.

His March 1995 military separation examination indicated a 
normal psychiatric examination with a history of alcohol 
dependence and borderline personality disorder.  It was noted 
that he had completed Level III treatment in May 1994, and was 
in AA aftercare.  

A VA psychiatric examination was conducted in May 1995.  The 
appellant reported that his father took him to see a 
pyschiatrist 2 or 3 times when he was approximately 12 years 
old due to conduct problems.  He indicated 2 hospitalizations 
while in service, with counseling for alcohol abuse.  He 
denied current psychiatric treatment.  The examiner observed 
that his mood was slightly anxious.  His affect was 
constricted.  His attention, concentration and memory were 
good.  His speech was clear and coherent.  He was not 
hallucinating.  He was not suicidal or homicidal.  His insight 
and judgment were good, and he had good impulse control.  The 
examiner could not make a diagnosis as the appellant's service 
medical records were not available.  

The Board remanded the appellant's claim for further 
development, to include a psychiatric evaluation to determine 
whether he had a current psychiatric disorder.  However, the 
appellant failed to report for his scheduled examination.

After a contemporaneous review of the record, the Board finds 
that the evidence does not establish that an acquired 
psychiatric disorder was incurred or aggravated during 
service, or to a compensable degree within one year 
thereafter, or that the appellant currently has an acquired 
psychiatric disorder.  

In so finding, the Board places emphasis on the appellant's 
military treatment records which are negative for any findings 
of an acquired psychiatric disorder, and merely indicate 
treatment for alcohol dependence, in remission at the time of 
his March 1995 military separation examination, and borderline 
personality disorder with narcissist, dependent and antisocial 
traits; his March 1995 military separation examination which 
revealed a history of alcohol dependence, and borderline 
personality disorder with a normal psychiatric evaluation; and 
his May 1995 VA examination after service which likewise did 
not indicate any diagnosis of an acquired psychiatric 
disorder. 

The Board notes that mere congenital or developmental defects, 
including personality disorder, are not diseases or injuries 
in the meaning of applicable legislation for disability 
compensation purposes.  38 C.F.R. § 4.9 (1999).  

As the appellant has no current diagnosis of an acquired 
psychiatric disability, his claim for service connection must 
be denied as not well grounded.  The Board is not aware of the 
existence of additional relevant evidence that could serve to 
well ground the appellant's claim for service connection.  As 
such, there is no further duty on the part of the VA under 
38 U.S.C.A. § 5103(a)(West 1991) to notify the veteran of the 
evidence required to complete his application for service 
connection for the claimed disability.  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet.App. 69, 77-78 (1995).  That notwithstanding, the Board 
views its discussion as sufficient to inform the appellant of 
the elements necessary to well ground his claim and to explain 
why his current attempt fails.

The assertions of the appellant are insufficient to well 
ground his claim because they are statements from a layperson 
with no medical training or expertise to provide a medical 
opinion regarding the incurrence of a psychiatric disability 
or a medical diagnosis.  Espiritu v. Derwinski, 2 Vet.App. 
492, 494-5 (1992) (holding that the Board is not required to 
entertain unsupported lay speculation on medical issues). 



ORDER

Having found the claim for entitlement to service connection 
for an acquired psychiatric disorder not well grounded, the 
appeal is denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

